Press Release CAE reports first quarter financial results for fiscal year 2013 and announces dividend increase · Revenue of C$480.1 million compared to C$427.9 million in prior year · Net income attributable to equity holders of C$21.3 million compared to C$43.1 million in prior year · EPS of C$0.08 (C$0.18 before restructuring, integration and acquisition costs) vs. C$0.17 in prior year · Quarterly dividend raised by 25% to $0.05 per share Montreal, Canada, August 9, 2012 – (NYSE: CAE; TSX: CAE) – CAE today reported financial results for the first quarter ended June 30, 2012. Net income attributable to equity holders was $21.3million ($0.08 per share) this quarter, compared to $43.1million ($0.17 per share) last year. All financial information is in Canadian dollars. Excluding the $32.0 million ($25.4 million after tax) impact of restructuring, integration and acquisition costs this quarter, net income attributable to equity holders was $46.7 million ($0.18 per share). Revenue for the quarter was $480.1 million, 12% higher than $427.9 million last year. “ We made good progress this quarter in executing our plan to strengthen our market position and to adapt our business to market conditions. Our results reflect the ongoing efforts associated with the implementation of our restructuring program, and the acquisition and integration of Oxford Aviation Academy,” said Marc Parent, CAE’s President and Chief Executive Officer. “Our Civil business continued to show the strength of our global franchise, and we are encouraged by the better than anticipated opportunities for synergies we have identified with Oxford. Military results in the quarter reflected the late timing of orders received in the prior year, which will start to benefit our second half. We remain confident in modest Military growth for the year as a whole.” CAE’s Board of Directors today approved a 25% increase in CAE’s quarterly dividend, reflecting our continued confidence in CAE’s business model, which involves increased recurring revenue and cash flow. “Following our two recent large acquisitions, we have the right platforms to leverage our unique capabilities and lead the market, and we are focused on the integration and execution of our business,” added Parent. “With no further material acquisition plans in the near term, we are prioritizing the use of capital and free cash flow toward selectively funding investments where demand has been secured, reducing our debt, and generating higher current returns for shareholders.” Summary of consolidated results (amounts in millions, except for operating margins) Q1-2013 Q4-2012 Q3-2012 Q2-2012 Q1-2012 Revenue $ 506.7 453.1 433.5 427.9 Operating profit $ 88.7 77.5 63.9 72.0 As a % of revenue % Net income $ 53.7 46.1 38.7 43.5 Net income attributable to equity holders of the Company $ 53.2 45.6 38.4 43.1 Backlog $ 3,724.2 3,514.9 3,648.2 3,463.2 Civil segments Revenue for our combined Civil segments increased 20% in the first quarter to $251.2 million compared to $210.1million last year. First quarter operating income was $47.7 million (19.0% of revenue) compared to $45.2 million (21.5% of revenue) last year.
